Citation Nr: 1621390	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  11-24 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1. Entitlement to service connection for sleep apnea.

2. Entitlement to a cervical spine (neck) disability, to include as secondary to service-connected residuals of a fractured clavicle with traumatic arthritis.

3. Entitlement to service connection for a throat disorder to include allergic rhinitis.

4. Entitlement to service connection for a bilateral eye disability.

5. Entitlement to service connection for vertigo.

6. Entitlement to an evaluation in excess of 10 percent for residuals of a fractured clavicle with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Navy from October 1960 to December 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the Board at a February 2016 hearing conducted via videoconference.  A transcript of the hearing is of record.

Clarification of Issues on Appeal

With respect to the issue of service connection for vertigo, the Board notes the RO has not specifically addressed this condition in the first instance.  However, this condition is discussed as part of a VA audiological examination, and the Veteran's testimony at the February 2016 Board hearing clearly indicates the Veteran attributes his vertigo as a symptom of his bilateral eye disability.  Therefore, the Board will assume jurisdiction of this issue.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, for the sake of clarity, the Board has listed vertigo as a separate issue as reflected above.

The issues of service connection for a throat disorder, a bilateral eye disability and vertigo, as well as an increased rating for a right shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Sleep apnea did not manifest in service; the Veteran's current sleep apnea is not otherwise etiologically related to his period of active service.

2. The Veteran's current cervical spine disability was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §  3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Limited service treatment records are associated with claims file.  VA exhausted all attempts to obtain these records, informed the Veteran of this fact and requested he submit any service records in his possession, which he did.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations where appropriate in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
  
Finally, as noted above, the Veteran was provided a hearing before the Board in February 2016.  The Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Sleep Apnea

The Veteran asserts he suffers from sleep apnea as a direct result of a tonsillectomy procedure performed during his period of active service.  While the evidence reveals that the Veteran currently suffers from obstructive sleep apnea, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records verify that the Veteran was treated on multiple occasions for acute tonsillitis during service and, in March 1963, was treated at the U.S. Naval Hospital in Newport, Rhode Island, for chronic tonsillitis.  However, there is no indication that sleep apnea manifested during service.  At service separation in December 1964, the Veteran's nose, sinuses, mouth and throat, and lungs and chest were all evaluated as clinically normal.  As such, the Board finds the Veteran did not suffer from sleep apnea during service or at service separation.

Post-service treatment records indicate the Veteran was first diagnosed with obstructive sleep apnea following a July 2013 sleep study.  The Board notes that this first diagnosis of, and treatment for, sleep apnea occurred over 45 years following service separation.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

A VA medical opinion was obtained after the Veteran's diagnosis with obstructive sleep apnea.  Following a review of the claims file, including pertinent service and post-service treatment records, the VA examiner opined that it is less likely than not that the Veteran's current sleep apnea is etiologically related to his in-service diagnosis of tonsillitis.  In addition to noting the lengthy period of time between the Veteran's separation from service and first diagnosis of sleep apnea, the VA examiner also noted that, according to medical literature, the most important risk factors for obstructive sleep apnea include advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  

The Veteran has not submitted a competent medical opinion in support of his claim.  The Board acknowledges that the Veteran himself contends that he suffers from obstructive sleep apnea as directly related to his active service, specifically in-service diagnoses of tonsillitis.  However, the Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of sleep apnea is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report snoring or trouble breathing, the question of the cause of that snoring or breathing issue is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his sleep apnea was caused are not competent evidence as to a nexus.  

In sum, while the Veteran was treated for tonsillitis on multiple occasions in service, the Board finds that there is no evidence of a resulting chronic throat or respiratory disability in service, specifically to include sleep apnea.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current disability and his active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has not produced a competent medical opinion in support of his claim, and a September 2014 negative VA etiological opinion constitutes negative probative evidence against the claim.  Finally, the Board notes the Veteran was not treated for or diagnosed with obstructive sleep apnea for over 45 years following service separation. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for sleep apnea, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014). The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  

Cervical Spine (Neck) Disability

The Veteran asserts service connection for a cervical spine (neck) disability, including radiculopathy of the right upper extremity, as secondary to his service-connected right shoulder disability.  Initially, the Board notes that the Veteran has not claimed, nor does the record suggest, that service connection may be warranted for his cervical spine disability as directly related to active service.  Therefore, the Board will not address direct service connection in conjunction with the instant claim.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

The Veteran was provided a VA peripheral nerves examination in January 2012, at which time he was diagnosed with cervical radiculopathy.  The VA examiner noted the Veteran's history of a right clavicular fracture in service and, in approximately 2011, developed cervical radiculopathy with radiation down the right arm to the hand, resulting in paraesthesia and decreased grip of the right hand.  The examiner specifically found that the Veteran's radiculopathy is unrelated to his prior clavicular fracture.  In an October 2012 addendum opinion, the VA examiner noted that the Veteran's neck pain and symptoms that may affect the right upper extremity originate from the posterior neck, whereas the tenderness of the clavicle, A/C joint and supraclavicular area, relates to the shoulder.  Finally, in a September 2014 opinion, a VA examiner determined that there is no aggravation of the Veteran's cervical spine condition beyond its natural progression.

The Veteran has submitted articles pertaining to peripheral neuropathy, these articles discuss the condition in general terms and do not address the specifics of the instant appeal.  Thus, they are not as probative as the medical opinions that specifically address the facts before the Board. The Board further acknowledges that the Veteran himself asserts that he suffers from a neck disorder that is proximately due to or has been aggravated by his service-connected right shoulder disability, particularly from a pinched nerve due to the healing process of his fractured clavicle.  However, as noted above, while he is competent to report symptoms observable to a layperson, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying neck condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his neck condition was caused are not competent evidence as to a nexus.  

The Board finds a preponderance of the competent, probative evidence weighs against a finding that the Veteran's service-connected right shoulder disability is the proximate cause of or has aggravated his cervical spine disability.  Accordingly, the benefit of the doubt rule does not apply, and the claim of service connection a cervical spine disability on a secondary basis must be denied.  See 38 U.S.C.A. 
§ 5107. Again, the Board is very grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached on this issue.  


ORDER

Service connection for sleep apnea is denied.

Service connection for a cervical spine disability is denied.


REMAND

The Veteran claims service connection for a throat disability, due to in-service tonsillitis, and vertigo and bilateral eye disability, due to suffering from flash burns in service.  At a January 2012 VA examination, it was determined that the Veteran did not then suffer from any sinus, nose, throat, larynx, or pharynx disability; thus, no etiological opinion was rendered.  However, the Veteran has since been diagnosed with allergic rhinitis.  See, e.g., January 2016 VA Otolaryngology Outpatient Note.  As such, an addendum opinion is required to obtain an etiological opinion with regards to the newly diagnosed condition.  See generally McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

With respect to the claimed bilateral eye disability, the Veteran has been diagnosed with bilateral cataracts and dry eye syndrome secondary to tear film disorder.  In September 2014, a VA examiner rendered a negative etiological opinion, noting the provided service treatment records do not document "any flash burns to the eyes" during active military service.  However, records provided by the Veteran document that he did in fact suffer from such an injury in April 1961.  Further, while a January 2012 VA audio examination notes the Veteran experiences vertigo, no etiological opinion was obtained.  Therefore, new opinions, which considers the Veteran's documented in-service injury, must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

Finally, with respect to the Veteran's service-connected right shoulder disorder, he testified at the February 2016 Board hearing that the disability has increased in severity since his last VA examination.  On remand, a new examination is to be provided to address the current severity of the Veteran's service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an appropriate VA examiner(s) in order to obtain addendum etiological opinions regarding the Veteran's claimed throat disorder, vertigo, and bilateral eye disability.  If the examiner(s) determine an additional physical examination of the Veteran would be beneficial, one is to be arranged.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed.  Following a review of the claims file, and examination of the Veteran if performed, the examiner(s) is to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's diagnosed allergic rhinitis had its onset in or is otherwise etiologically related to his period of active service, to include documented instances of tonsillitis?

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's diagnosed vertigo had its onset in or is otherwise etiologically related to his period of active service, to include a documented flash burn to the eyes?

c. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's diagnosed bilateral cataracts, dry eye syndrome, or any other eye disability had its onset in or is otherwise etiologically related to his period of active service, to include a documented flash burn to the eyes?

In offering these opinions, the examiner(s) must provide a complete rationale, including a discussion of the evidence of record and medical principles which led to the conclusion(s) reached.

2. The Veteran should be afforded a VA orthopedic examination to address the current severity of his service-connected right shoulder disability.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability, including a discussion of the function impact of the disability on the Veteran's occupational functioning.  

A complete rationale must be provided, including a discussion of the evidence of record and medical principles which led to the conclusion(s) reached.

3. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, review the examination report(s) to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures must be implemented at once.  

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


